UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1759


PARAMONT COAL              COMPANY       VIRGINIA,     LLC;       AIG   PROPERTY
CASUALTY, CO.,

                    Petitioners,

             v.

SHIRLENE GOODE, Widow of DAVID L. GOODE, Deceased; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                    Respondents.


On Petition for Review of an Order of the Benefits Review Board. (17-0352-BLA)


Submitted: July 26, 2019                                           Decided: July 31, 2019


Before KING, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy W. Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia, for
Petitioners. Joseph E. Wolfe, Victoria S. Herman, WOLFE WILLIAMS & REYNOLDS,
Norton, Virginia; Kate O’Scannlain, Solicitor of Labor, Kevin Lyskowski, Associate
Solicitor, Sean G. Bajkowski, Anne Marie Scarpino, UNITED STATES DEPARTMENT
OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paramont Coal Co. Virginia, LLC (“Paramont LLC”) seeks review of the Benefits

Review Board’s (BRB) decision and order affirming the administrative law judge’s

(ALJ) award of benefits on this claim for miner’s benefits under the Black Lung Benefits

Act, 30 U.S.C. §§ 901-944 (2012) (“the Act”). The miner, David Goode, filed his claim

in 2010 and died in 2017, while it was pending before the administrative law judge. His

widow, Shirlene Goode, is pursuing the claim on his behalf. There is no dispute that Mrs.

Goode is entitled to benefits on this claim—all parties have agreed that Mr. Goode had

complicated pneumoconiosis and was therefore irrebuttably presumed to be totally

disabled due to pneumoconiosis. See 30 U.S.C. § 921(c)(3) (2012); 20 C.F.R. § 718.304

(2018); Westmoreland Coal Co. v. Cox, 602 F.3d 276, 282 (4th Cir. 2010). The only

issue before us is whether the ALJ correctly determined that Paramont LLC is the

responsible operator, i.e., the coal mine operator responsible for paying those benefits.

       Under the Act and its implementing regulations, any entity that acquires a coal

mine operator’s business or mines or the assets thereof is a successor operator with

respect to miners the prior operator employed and assumes potential liability for those

miners’ black lung benefits claims.        See 30 U.S.C. § 932(i) (2012); 20 C.F.R.

§§ 725.492(a)-(c), 725.493(b)(1) (2018); Frontier-Kemper Constructors, Inc. v. Dir.,

Office of Workers’ Comp. Programs, 876 F.3d 683, 685 (4th Cir. 2017).              In cases

involving a successor operator, any employment with the prior operator is considered

employment with the successor. See 20 C.F.R. § 725.493(b)(1).



                                             2
       More generally, the regulations define the responsible operator as the “potentially

liable operator . . . that most recently employed the miner.” 20 C.F.R. § 725.495(a)(1)

(2018).   There are five criteria that must be met for a coal mine operator to be a

potentially liable operator, the first of which is that the miner’s disability or death must

have arisen at least in part out of his employment at a mine or other facility “during a

period when the mine or facility was operated by such operator, or by a person with

respect to which the operator may be considered a successor operator.”           20 C.F.R.

§ 725.494(a) (2018). The regulation provides a rebuttable presumption that the miner’s

disability or death did arise from his employment “with such operator.” Id.

       Mr. Goode’s most recent coal mine employment was with Paramont LLC, for

whom he worked from 2006 to 2011. Mr. Goode had complicated pneumoconiosis as of

May 10, 2006, eight days before he began working for Paramont LLC. In addition, Mr.

Goode worked for a company called Paramont Mining Corp. (“Paramont Mining”) from

1980 to 1983. Following a hearing, the ALJ reasoned that although Mr. Goode had

complicated pneumoconiosis before he began working for Paramont LLC in 2006,

Paramont LLC was the responsible operator because it was a successor operator to

Paramont Mining. Paramont LLC appealed to the BRB, which affirmed the ALJ’s

determination.

       Paramont LLC timely petitioned for review. Although we are deferential in our

review of an ALJ’s factual findings—leaving the weighing of the evidence to the ALJ

and asking only whether substantial evidence supports his or her findings—we review the

ALJ’s and the BRB’s conclusions of law de novo. See Frontier-Kemper Constructors,

                                             3
Inc., 876 F.3d at 687. We have thoroughly reviewed the record and the relevant legal

authorities and conclude that the ALJ’s factual findings are supported by substantial

evidence and that the ALJ’s and the BRB’s legal conclusions are not erroneous.

      Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                   PETITION DENIED




                                            4